Case 1:19-cv-09340-LJL Document 1-1 Filed 10/09/19 Page 1 of 2




               Exhibit A
                           Case 1:19-cv-09340-LJL Document 1-1 Filed 10/09/19 Page 2 of 2
EEOC Fo;m 161-B (11/1 6)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:    Bernard Wilkerson                                                              From:    Boston Area Office
       990 Anderson Avenue, Apt. 68                                                            John F. Kennedy Fed Bldg
       Bronx, NY 10452                                                                         Government Ctr, Room 475
                                                                                               Boston, MA 02203   To) ):; ~ ~ I( WJ ~          in\
                                                                                                                  J!\\ SEP 2 7 20\9           J!IJ
       D          On behalf of person(s) aggrieved whose identity is
                                                                                                                                  ~o~
                  CONFIDENT/AL (29 CFR §1601. 7(a))
                                                                                                                    BY: .... ,. ............. ..
 EEOC Charge No.                                         EEOC Representative                                          Telephone No.

                                                         Jinny L. Miranda,
 520-2019-01553                                          Investigator                                                 (617) 565-3188
                                                                                  (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the America ns with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge w ill be lost. (The time limit for fi ling suit based on a claim under
state law may be different.)

       D          More than 180 days have passed since the filing of this charge.

       m          Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.

       [TI        The EEOC is terminating its processing of this charge.

       D          The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard , the paragraph marked below applies to
your case:
       D          The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


       D          The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations t hat occurred more than 2 years (3 years) befo;e you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission


                                                                                                                       SEP 2 5 2019
 Enclosures(s)                                                                                                               (Date Mailed)
                                                                           Feng K. An,
                                                                       Area Office Director

 cc:           Robert K. Drinan, Esq.                                                 Shawn R. Clark, Esq.
               Executive Agency Counsel                                               PHILLIPS & ASSOCIATES, ATTORNEYS AT LAW,
               NEW YORK CITY TRANSIT AUTHORITY                                        PLLC
               Legal Department                                                       45 Broadway, Suite 620
               130 Livingston Street, 12th Floor                                      New York, NY 10006
               Brooklyn, NY 11201




 Enclosur~ with EEOC
